Ease 7:21-ev-00027-WLS-MSH Becurnent> Filed Q3/2b/24 Page 4 oft

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

VALDOSTA DIVISION
SON NGUYEN,
Petitioner, : Case No. 7:21-CV-27-WLS-MSH
v. : 28 U.S.C, § 2241
Warden, IRWIN COUNTY :
DETENTION CENTER, ef ai, . :
Respondents.

 

STIPULATION OF DISMISSAL
Pursuant to Fed R. Civ. P. 41(a)(1)(A)(Gi), Petitioner and Respondents stipulate to
voluntary dismissal without prejudice of the above-styled civil action, with each party to bear its
own attorney’s fees and costs,
Respectfully submitted this 21st day of March, 2021.

By: PETER D. LEARY
ACTING UNITED STATES ATTORNEY

 

s0 ORDERED this_<4 hd day s/ Amelia G. Helmick

Amelia G. Helmick (Ga Bar No. 142673)

 

= hath, 29 2] , Assistant United States Attorney

“W. Ls f Wer. a United States Attorney’s Office

 

 

W. Louis Sands, SR, Judge Middle District of Georgia
United States District Court P.O, Box 2568
Columbus, GA 31902
Tel: (706) 649-773 1
Attorneys for Respondents amy helmick@usdoj.gov
/s/ Hillary Li

 

Hillary Li (Ga Bar No. 898375)
Phi Nguyen (Ga Bar No. 578019)
Asian Americans Advancing Justice-Atlanta
5680 Oakbrook Parkway, Suite 148
Norcross, GA 30093

Attorneys for Petitioner Tel: (404) 585-8446
hli@advancingjustice-atlanta.org
phguyen(@advancingsustice-atlanta.org

 
